DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.


Response to Amendment
The amendment dated 3/11/2021 has bene fully considered and entered into the record.  Claim 10 has been canceled.  Claims 1–9 and 11–17 remain pending and are examined below.  Independent claims 1 and 13, from which all other claims depend, have been amended to remove the previous indefinite and objectionable subject matter and now require at least 3 or 5% trichome fibers and the hydrophobic additive, silicone.  The new grounds of rejection set forth below are due to the change in claim scope.


Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9 and 11–17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Amended claims 1 and 13 require a sanitary tissue comprising at least 3% or 5% trichome fibers, respectively.  Claims 1 and 13 are rejected because the claims are silent as to how the sanitary tissue is to comprise at least 3% or 5% trichome fibers (i.e., volume, weight, etc.).  The claims will be examined as if the percentage of trichome fibers relates to the weight percentage of the sanitary tissues.
Claim 3 recites the limitation "hydrophobic fibers" in the sanitary tissue of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4 and 5 are indefinite because they fail to further limit independent claim 1, which already requires trichome fibers (i.e., Stachy genus). 
Claim 7 requires sheets of a sanitary tissues that does not float when placed into a toilet bowl.  It is unclear why the tissue would not float (i.e., is there water in the toilet).
Claim 8 requires a sanitary tissue that sinks in a time no slower than 3 seconds.  It is unclear to the Examiner in what manner (i.e., what liquid, where) the sanitary tissue sinks.  
Claim 15 is indefinite because it fails to further limit independent claim 14, which already requires trichome fibers (i.e., Stachy genus). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–9 and 11–17 are rejected under 35 U.S.C. 103 as being unpatentable over Mohammadi (US 2011/0168342 A1) in view of Shannon (US 2005/0274470 A1).
Mohammadi teaches a single- or multi-ply sanitary tissue comprising a blend of softwood, hardwood, and hydrophobic fibers.  Mohammadi ¶¶ 8, 39–40, 139.  The hydrophobic fibers may be trichome fibers harvested from a Stachys genus plant, wherein the sanitary tissue may comprise up to 20 weight percent trichome fibers.  Id. ¶¶ 12, 138–139.  The trichome fibers have lengths as short as about 100 microns.  Id. ¶ 108.  The use of the term “about” includes values both above and below the disclose length value.  Accordingly, Mohammadi discloses that at least some of the trichome fibers have lengths of less than 100 microns.  The sanitary tissue may further comprise softening agents, temporary wet strength additives, and silicones.  Id. ¶ 11, 109, 126.
Mohammadi fails to teach or suggest a sanitary tissue exhibiting a contact angle of 100 degrees or more.
Shannon teaches an apertured tissue product having at least one hydrophobic exterior layer formed by coating the surface of the tissue product with hydrophobic polysiloxane to form a tissue having a contact angle in excess of 88.  Shannon abstract, ¶¶ 2, 21, 70, 71.  The fibers of the tissue, such as cellulosic eucalyptus fibers are treated with hydrophobic amino-functional polysiloxane to form synthetic hydrophobic fibers.  See id. ¶ 72.  The use of a hydrophobic surface allows for fluid to be absorbed by the interior of the tissue, while the leaving the tissue’s surface dry.  Id.
It would have been obvious to one of ordinary skill in the art to have coated the surface of the Mohammadi tissue with hydrophobic polysiloxane to form an absorbent tissue that maintains a dry surface that has a contact angle in excess of 88 (e.g., 100 degrees or more).  
Applicant’s Specification explains that the addition of trichome fibers and/or the addition of silicone drives up the contact angle of a sanitary tissue.  See Spec. at 17:1–9.  Mohammadi teaches that one example of sanitary tissue may contain up to 20 weight percent trichome fibers.  Mohammadi ¶ 12.  Accordingly, Mohammadi teaches the use of more than 10 weight percent trichome fibers in the formation of a sanitary tissue.  Mohammadi also teaches the use of hydrophobic silicone in making the sanitary tissue.  Id. ¶ 11.  Additionally, according to Applicant’s own disclosure, use of trichome fibers in excess of 10 weight percent and/or the use of hydrophobic silicone in Mohammadi leads to hydrophobic sanitary tissue with a contact angle in excess of 99.9 (i.e., at least 100 degrees).
Furthermore, Shannon teaches an apertured tissue product having at least one hydrophobic exterior layer formed by coating the surface of the tissue product with hydrophobic polysiloxane to form a tissue having a contact angle in excess of 88 degrees.  Shannon abstract, ¶¶ 2, 21, 70, 71.  Thus, the Examiner’s position that a hydrophobic sanitary tissue with a contact angle of at least 100 degrees is obvious is further supported in that Shannon uses hydrophobic polysiloxane (i.e., silicone) to form a hydrophobic sanitary tissue with a contact angle in excess of 88 degrees because the use of polysiloxane renders the tissue hydrophobic with a high contact angle. 
With regard to Applicant’s claimed “sink” times, the Examiner takes the position that the combined teachings of Mohammadi and Shannon either provide for a sink time no slower than 3 seconds inherently, or render them obvious, because the applied prior art provides for the claimed composition and contact angle for the above set forth reasons.

 Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that there is no reason to add silicone to trichome fibers of Mohammadi because the fibers are already hydrophobic.  The Examiner notes that Mohammadi teaches the use of silicone along with trichome fibers.  See Mohammadi ¶ 11.  Additionally, Shannon teaches the use of hydrophobic silicone to arrive at a particular contact angle for tissue product.  Shannon abstract, ¶¶ 2, 21, 70, 71.  Accordingly, it would have been obvious to modify the tissue of Mohammadi with the hydrophobic silicone of Shannon to yield a tissue with a specific contact angle which allows for fluid to be absorbed by the interior of the tissue, while the leaving the tissue’s surface dry.  Id. abstract.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786